Citation Nr: 0917069	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for congenital scoliosis of 
the thoracic spine.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq., 
Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from November 1973 
to October 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied service 
connection for congenital scoliosis of the thoracic spine.  

In a November 2006 rating decision, the RO denied the 
Veteran's claim for entitlement to a total rating based on 
individual unemployability.  The Veteran's representative, by 
letters dated in November 2006, December 2007, and June 2008, 
requested an extension of time for filing a notice of 
disagreement (NOD) on this issue until adjudication of the 
Veteran's claim for service connection was completed.  In a 
May 2008 rating decision, the RO granted service connection 
for hepatitis C with a noncompensable disability rating 
effective July 14, 2003.  Subsequently, an NOD with regard to 
both issues was filed in June 2008.  Statements of the case 
were issued in April 2009.  However, the Veteran has not 
perfected an appeal of either issue by additionally filing a 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  Therefore, these issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for congenital scoliosis of the thoracic 
spine, the Board finds that additional development of the 
evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008), the RO should send the Veteran a 
VCAA notice letter complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  This letter should 
specifically advise her that a downstream disability rating 
and an effective date will be assigned if her claim is 
granted on the merits.  Therefore, a remand is required for 
the RO to issue another VCAA letter that is compliant with 
38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Second, the Veteran has identified post-service treatment 
records that have not been associated with the claims file.  
In particular, in a statement dated in September 2004, the 
Veteran provided a list of private physicians and medical 
facilities where she received treatment for various illnesses 
and disorders, including her congenital scoliosis of the 
thoracic spine.  Among the physicians she identified as 
having treated her back problems is Chantilly Chiropractic 
Center in Chantilly, Virginia.    See the Veteran's statement 
dated in September 2004.  However, a review of the claims 
file reveals that no post-service private treatment records 
have been obtained.  In that regard, any treatment that the 
Veteran has received for her congenital scoliosis may be 
relevant to her claim, and there are no indications that the 
RO has attempted to secure them.  

VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other 
agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Moreover, VA has a duty to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any 
treatment record regarding her back would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Thus, a remand is warranted to obtain these 
records.

Finally, a VA examination is needed to determine the current 
nature and severity of the Veteran's congenital scoliosis of 
the thoracic spine.  In this regard, in disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

In this case, a VA examination is required to obtain a 
medical opinion to determine whether the Veteran's congenital 
scoliosis of the thoracic spine was aggravated by her 
military service.  See id.; 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  In this respect, for purposes of 
establishing service connection under 38 U.S.C.A. § 1110, 
every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003.  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position. Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 
38 C.F.R. 
§ 3.306.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111 by showing any of the above, the Veteran's claim 
is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . .   . ."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an onerous evidentiary 
standard, requiring that the pre-existence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In this case, although the Veteran's October 1973 service 
entrance examination does not note any pre-existing spine 
disorder, there is nevertheless clear and unmistakable 
evidence that her congenital scoliosis of the thoracic spine 
pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Specifically, in October 1975, the Veteran was 
seen for pain and discomfort in the cervical and upper 
thoracic regions of her spine, and she was diagnosed by an 
orthopedic specialist with congenital cervico-throacic 
rotoscoliosis.  In April 1976, the Veteran underwent a 
procedure to fuse the congenital scoliosis from C7 to T9.  
She was subsequently placed in a cast for six to nine months.  
In June 1976, a Medical Board Evaluation (MBE) found that she 
had congenital scoliosis of the thoracic spine that existed 
prior to service, and placed her on six months of limited 
duty.  Consequently, the Board finds that the Veteran's STRs, 
especially the MBE records, provide clear and unmistakable 
evidence that her congenital scoliosis of the thoracic spine 
pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

The Board notes that, generally, congenital or developmental 
defects are not "diseases" or "injuries" within the meaning 
of applicable statutes and regulations. 38 C.F.R. § 3.303(c).  
Defects are considered as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  VAOPGCPREC 89-90.  Nevertheless, even when 
there is an underlying congenital defect, if a superimposed 
disease or injury occurred during military service, the 
resulting increased disability is to be service-connected.  
See VAOPGCPREC 82-90.  VA's General Counsel also has held 
that service connection can be granted for congenital 
abnormalities that are aggravated by service.  Under 
VAOPGCPREC 82-90, a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
pre-exist claimants' military service; however, service 
connection for congenital, developmental or familial diseases 
could be granted if manifestations of the disease in service 
constituted aggravation of the condition. VAOPGCPREC 82-90.  
Thus, given the evidence that the Veteran underwent surgery 
for her congenital scoliosis of the thoracic spine during 
service, a VA examination is necessary to ascertain whether 
there is any aggravation of any pre-existing condition, 
including aggravation of a congenital, developmental, or 
familial disease during service.

In this case, no medical opinion regarding the issue of 
aggravation of the Veteran's congenital scoliosis of the 
thoracic spine has been obtained.  Specifically, although the 
Veteran was provided with a VA examination of her spine in 
September 2003, no medical nexus opinion was obtained with 
regard to the issue of aggravation of her congenital spine 
disorder by service.  However, there is evidence suggesting 
that post-surgical changes in the cervical spine region 
occurred.  See private treatment record from Dr. S.N., dated 
in July 2001.  

Despite the documentation of in-service surgery for her 
congenital scoliosis of the thoracic spine and of changes in 
her cervical spine post-operation, the Veteran has never been 
afforded a VA examination to determine the nature and 
severity of her congenital scoliosis of the thoracic spine, 
and whether it was aggravated by service.  Thus, a VA 
examination and opinion are needed to determine the nature of 
the any current spine disorder and whether any current spine 
disorder represents aggravation beyond natural progression of 
a pre-existing disorder that was present before her period of 
service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the Veteran that a 
downstream disability rating and an 
effective date will be assigned if her 
service connection claim is granted.

2.  Contact the Veteran to ascertain 
whether she had any relevant treatment at 
a VA medical center (VAMC).  If so, obtain 
all pertinent records of any medical 
treatment for the Veteran's congenital 
scoliosis from the appropriate VAMC.  
Further, contact the Veteran to identify 
all private physicians from whom she has 
received treatment for her congenital 
scoliosis of the thoracic spine since 
discharge from service.  If any private 
treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  After the completion of the above, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and severity of her congenital 
scoliosis of the thoracic spine.  The 
Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences for her claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of her pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran have a current spine 
disorder?

(b)  If so, is the Veteran's current spine 
disorder the result of a permanent 
increase in severity of her pre-existing 
congenital scoliosis of the thoracic spine 
during her military service?

(c)	 If there was a measurable 
increase in severity for her 
congenital scoliosis of the thoracic spine 
during her period of service, was there 
clear and unmistakable evidence this 
permanent increase in severity was due to 
the natural progression of the disability? 
 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




